Citation Nr: 1339966	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  08-08 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including due to asbestos exposure. 

2.  Entitlement to service connection for generalized joint pain, including under the provisions of 38 C.F.R. § 3.317. 

3.  Entitlement to service connection for headaches, including under the provisions of 38 C.F.R. § 3.317.  

4.  Entitlement to service connection for sleep apnea, including under the provisions of 38 C.F.R. § 3.317, or as secondary to service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and a witness


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to September 1991, including service in the Southwest Asia Theater of Operations in support of Operation Desert Shield/Desert Storm from January to August 1991.  He also served on active duty from March 2003 to September 2004, with service in the Southwest Asia Theater of Operations in support of Operation Enduring Freedom/Operation Iraqi Freedom from May 2003 to July 2004.  Commendations and awards included a Global War on Terror Expeditionary Medal, a Southwest Asia Service Medal with 3 Bronze Service Stars, a Kuwait Liberation Medal, a Presidential Unit Citation, a Valorous Unit Citation, and a Combat Action Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In June 2009 the Veteran and his witness testified before the undersigned at a Travel Board hearing in Montgomery, Alabama.  The transcript of that hearing is of record.  In August 2009 and again in January 2011, this claim was remanded for additional development.  The case has been returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the file indicates that in a June 2012 statement from the Veteran to VA, the Veteran has argued that his medical problems are due to exposure to insecticides, fumes of smoke from burning oil fields, fly and mosquito infestation, continuous inhalations of sand, depleted uranium rounds, Sarin gas and other hazardous elements while he was stationed in the Persian Gulf.  He argues that he has suffered from his conditions since 1991 since his service in Kuwait.  He noted that the recent VA examiner did not address these contentions and he requested another review and examination by VA.   

The record confirms that the Veteran served in the Persian Gulf.  The Veteran has complaints of joint pain, insomnia, headaches and breathing problems; he has been diagnosed with myalgia, chronic pain, sleep apnea, migraine headaches, chondromalacia of the knees, mild right shoulder osteoarthritis, mild restrictive lung defect, and obstructive lung defect as well as right elbow epicondylitis, and carpal tunnel syndrome.  

A VA Training Letter (10-01), dated February 2010, includes a list of possible environmental hazards that Veterans in the Persian Gulf experienced during service.  Those possible environmental hazards include exposure to smoke and particles from oil well fires, exposure to pesticides and insecticides, exposure to indigenous infectious diseases, exposure to solvent and fuel fumes, ingestion of pyridostigmine bromide tablets, as a nerve gas antidote, the combined effect of multiple vaccines administered upon deployment, inhalation of ultra fine-grain sand particles, and exposure to smoke and particles from military installation "burn pit" fires that incinerated a wide range of toxic waste materials. 

VA statutes and regulations provide for service connecting certain chronic disability patterns based on exposure to environmental hazards experienced during military service in Southwest Asia. The environmental hazards may have included: exposure to smoke and particles from oil well fires; exposure to pesticides and insecticides; exposure to indigenous infectious diseases; exposure to solvent and fuel fumes; ingestion of pyridostigmine bromide tablets, as a nerve gas antidote; the combined effect of multiple vaccines administered upon deployment; and inhalation of ultra fine-grain sand particles. In addition, there may have been exposure to smoke and particles from military installation "burn pit" fires that incinerated a wide range of toxic waste materials. 

The chronic disability patterns associated with these Southwest Asia environmental hazards have two distinct outcomes.  One is referred to as "undiagnosed illnesses" and the other as "diagnosed medically unexplained chronic multisymptom illnesses" that are without conclusive pathophysiology or etiology.  Examples of these medically unexplained chronic multi-symptom illnesses include, but are not limited to: (1) chronic fatigue syndrome, (2) fibromyalgia, and (3) irritable bowel syndrome.  Diseases of "partially explained etiology", such a diabetes or multiple sclerosis, are not considered by VA to be in the category of medically unexplained chronic multisymptom illnesses.

Additionally, signs and symptoms that may be manifestations of both undiagnosed illnesses or diagnosed medically unexplained chronic multi-symptom illnesses include, but are not limited to: (1) fatigue; (2) signs or symptoms involving the skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the upper or lower respiratory system; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.

The Veteran was examined by VA in February 2010.  The examiner diagnosed mild right shoulder osteoarthritis consistent with natural age, mild bilateral knee degenerative joint disease, restrictive and obstructive lung disease, migraine cephalgia, and sleep apnea.  A review of the file shows that as to the claim for a lung disorder, the VA examiner stated in February 2010 that the Veteran had mild restrictive lung defect more likely caused by or related to body habitus and mild obstructive lung defect more likely than not caused by tobacco use.  As to the sleep apnea, the examiner noted that it was caused by a developmentally narrow oropharyngeal airway, often with superimposed natural aging and/or elevated BMI.  The examiner stated that the precise onset could not be definitively determined but that based on the narrow airway more likely than not pre-existed any service.  The examiner found that mild right shoulder osteoarthritis was consistent with natural age and that the mild bilateral knees degenerative joint disease was consistent with natural age and body habitus.  The examiner also stated that there was no objective evidence to support an asbestos related disease.  No rationale for the above noted findings was given.  As such the report is inadequate and an addendum opinion is required.  

A February 2011 VA examiner stated that headache was noted in post deployment records and since the Veteran served in the military approximately two years of his adult life it is less likely that his headaches were caused by, related to or worsened during service.  It was noted that there was no current treatment.  The Veteran has indicated in correspondence to VA that he has had continuing headaches since his service in the Persian Gulf.  He is competent to attest to complaints of headaches in service and thereafter.  It appears that the examiner did not consider the Veteran's contentions of headache problems beginning in service and continuing thereafter.  Thus an addendum opinion with complete rationale is required.   

The February 2011 VA examiner noted sleep apnea.  It was indicated that the Veteran was diagnosed when he was not on active duty and he spent approximately two years of his adult life in service.  It was concluded that therefore it is as likely as not that the Veteran has a developmental defect resulting in sleep apnea and less likely that it was caused by, related to, or worsened by the natural progression by military service.  No rationale was provided.  Additionally, an opinion as to whether the sleep apnea is secondary to service connected PTSD has not been offered.  

As such further development is necessary prior to a Board decision on the issues on appeal.  


Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Refer the file to the February 2010 VA examiner or if unavailable, to another appropriate medical specialist, for clarification of the provided opinions.  The examiner must indicate whether it at least as likely as not (50 percent probability or greater) that a respiratory disorder or joint pain, are attributable to some medically explained (known) illness or injury.  If any disorder is attributable to a medically explained (known) illness or injury, the examiner must opine as to whether it is less likely than not (less than a 50 percent probability) or at least as likely as not (50 percent probability or greater) that said disorder was incurred during active military service.   

The opinion must include whether any chronic or recurrent symptoms may be attributable to undiagnosed illness, medically unexplained chronic multisymptom illnesses, infectious diseases, or the long-term health effects associated with infectious disease.  

The examiner should opine whether any disorder is related to exposure to insecticides, fumes of smoke from burning oil fields, fly and mosquito infestation, continuous inhalations of sand, depleted uranium rounds, Sarin gas and other hazardous elements while the Veteran was stationed in the Persian Gulf.  As to the respiratory disorder the examiner should indicate if the disorder is due to exposure to asbestos.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  Refer the file to the February 2011 VA examiner or if unavailable, to another appropriate medical specialist, for clarification of the provided opinions.  The claims file and all pertinent electronic medical records must be associated with the file.  As to the issues of headaches and sleep apnea, the examiner should indicate if it is at least as likely as not that either disorder was incurred in service or if either disorder preexisted service, was aggravated during service.  If the examiner finds that any diagnosed disorder pre-existed service, the examiner must state upon what evidence this finding was made.  The examiner is requested to state whether there is clear and unmistakable evidence that the disability preexisted the Veteran's entrance into active service. 

If there is clear and unmistakable evidence that any disorder was a preexisting disability, the examiner must state whether there is clear and unmistakable evidence that such disability was not aggravated (underwent a permanent increase in disability) during active service beyond the normal progression of the disorder.

The clinician should address the inservice complaint of headaches and consider the statements of the Veteran regarding continuing complaints since service.  

The opinion must include whether any chronic or recurrent symptoms may be attributable to undiagnosed illness, medically unexplained chronic multisymptom illnesses, infectious diseases, or the long-term health effects associated with infectious disease.  

The examiner should opine whether the disorder is related to exposure to insecticides, fumes of smoke from burning oil fields, fly and mosquito infestation, continuous inhalations of sand, depleted uranium rounds, Sarin gas and other hazardous elements while the Veteran was stationed in the Persian Gulf.  

As to the issue of entitlement to service connection for sleep apnea, the examiner must indicate if the disorder is secondary to (caused or aggravated by) service-connected PTSD.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After the development requested has been completed, the RO must review the reports to ensure that they are in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).





_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


